At the outset, I would like to
congratulate Mr. Gurirab on his election to preside over this
historic session of the General Assembly. It is a tribute to
his rich experience and to his great country, Namibia.
His predecessor, Mr. Didier Opertti of Uruguay, also
deserves our appreciation for the excellent manner in
which he discharged his important responsibilities.
Permit me also to pay tribute to the
Secretary-General, Mr. Kofi Annan, for his dedication and
commitment to the ideals of the United Nations.
As we meet for the final session of this century, and,
indeed, of this millennium, we are faced with a future that
holds for us promises and perils, hopes and fears,
opportunities and challenges. We cannot secure a better
future unless the root causes of the problems of our times
are resolved. The United Nations, as the only truly global
Organization, is best suited to address these problems. Its
role, therefore, must be reaffirmed and must remain
central to our efforts in the reconstruction of a more just
world order where human security is guaranteed.
Since the establishment of this Organization, small
States have earned a legitimate voice in multilateral
diplomacy. I am delighted today to welcome the three
new Members of the United Nations, the Republic of
Kiribati, the Republic of Nauru and the Kingdom of
Tonga. As small States, Maldives and the three new
Members share numerous interests and concerns which
are vital to our common survival and progress.
We stand at a crossroads. This is an ideal
opportunity to review our past performance and to map
out innovative approaches to address existing and
emerging problems. As we get ready to enter the new
century and the new millennium, we in the Maldives have
developed Vision 2020 for our country, based on the
lessons of the past. The Vision sets out major directions
for the next two decades. We envision a community that
is just, caring and peaceful. Our country must continue to
be one in which good governance, democracy and the
welfare of the people are given the highest priority. We
seek a society where gender equality is a reality and
where everyone has the opportunity for self-actualization.
We want our children to be happy, creative and safe.
These aims can be realized only through a high level
of economic achievement and social progress. However,
our resources are meagre. We face numerous natural
hazards and are vulnerable to a wide range of man-made
threats. Nevertheless, we remain firm in our determination
to achieve the goals we have set for ourselves. But for
36


that to happen, our own efforts must be supplemented by a
supportive international environment. That much we need
and that much we seek.
Nevertheless, the withdrawal of that supportive
framework seems, regrettably, to be imminent. The
Maldives has been earmarked for graduation from the list
of least developed countries (LDC) next year. We do not
feel entirely comfortable with the LDC label. Indeed, we
would like to enter the new millennium as a self-reliant
country. National pride, however, cannot transcend harsh
economic reality. Our economy is small and narrowly
based. Capacity for economic diversification in the
immediate future is limited. Graduation would therefore
impose unbearable burdens on us. The General Assembly
is to review the graduation process and its criteria this year.
I appeal to you to consider the realities on the ground. I
call upon you to look beyond abstract indicators to the
inherent vulnerabilities of small States. My President has
already conveyed our concerns in detail to the President of
the Economic and Social Council. The Commonwealth has
strongly supported our case.
The liberalization of trade and the globalization of the
economy have created windows of opportunity for increased
economic growth. Their impact, though, has created a
particularly difficult economic road for developing
countries. Globalization must progress without
marginalization and without further impoverishment. The
seven nations of the South Asian Association for Regional
Cooperation (SAARC) are working together to enhance our
prospects in the new international economic climate through
greater regional cooperation.
Yet, ominously, on a global scale the gulf between
rich and poor nations has reached tragic proportions. These
harsh economic realities have been accompanied by the
fragmentation of the international will to foster greater
equality. Aid programmes had previously supplemented
domestic savings in recipient countries, but today they are
not even adequate to save the destitute, leaving many
developing countries with little choice but to replace their
visions of advancement with those of survival and life-
support. The world's present focus on poverty eradication
only underscores its past failure to narrow the gap between
the rich and the poor. It is disheartening to note that the
gap has more than doubled since 1950.
I am happy that a number of international initiatives
on social issues have taken place during this decade. The
Maldives attaches great importance to the fulfilment of the
Copenhagen commitments and the implementation of the
Beijing Declaration and Platform for Action. We look
forward to their review meetings next year to give a fresh
impetus to our action. In South Asia, the Maldives has
called for the drawing up of a social charter that will
institutionalize social development in the region. We are
also pressing for a SAARC convention on regional
arrangements to promote and protect child welfare. I hope
that the convention will be adopted as we mark the tenth
anniversary of the Convention on the Rights of the Child.
The international social agenda is indeed a
demanding one. It cannot be addressed by national
Governments acting alone. Cooperation among States and
partnerships with inter-governmental and non-
governmental organizations are essential for victory on
this front. At the same time, our approach to economic
performance needs to be re-oriented towards human
security and ecological safety. We need to temper our
obsession over economic growth with concerns for the
quality of life. We all accept the importance of
sustainable development. We all agree on the need for
effective global action to achieve environment-friendly
progress. Yet, the clear message that has emerged from
the review of the Barbados Programme of Action
completed this week is that of weak commitment and
poor implementation. Our deeds must match the
sentiments we have expressed. We must deliver on our
promises.
Small island developing States have few options that
they can pursue on their own. International cooperation is
vital to ensure that sustainable development strategies are
viable for them. It is also necessary to help them adapt to
the dangers posed by global warming and climate change.
As we have reiterated on numerous occasions, the
Maldives could very well cease to exist if the sea level
rises by one metre. Many other low-lying regions would
suffer a similar fate. Should the sea level rise by one
metre, the developed countries too would be affected
significantly, and the direct impact on biodiversity would
be unfathomable. The Maldives is therefore deeply
disappointed by the lack of action in implementing the
Barbados pledges.
While great Powers may be able to look after their
own security needs, the small States need to rely on
institutions of collective security. I am happy to recall that
10 years ago, the Assembly adopted resolution 44/51,
which recognized that the international community has an
obligation to make provision for the protection and
security of small States. We are grateful for the support
37


of the international community for our initiative on this
issue, but we remain concerned that time and again the
response of the United Nations to crises, especially those
involving small States, has been found wanting in speed
and in effectiveness.
It is a pity that we have to enter the new century and
the new millennium still carrying baggage containing many
unresolved and deep-seated problems that confronted the
United Nations at its birth.
One such problem is the Middle East problem. Peace
in the Middle East still remains elusive. Hesitant steps have
been taken, but many issues remain unresolved. The
Maldives has welcomed the Middle East peace process
from the beginning. We are disappointed at its slow
progress and look forward to a more earnest and bold
search for peace. Once again, we express our full support
to the Palestinian cause and call for the full implementation
of the relevant United Nations resolutions on lasting peace
in the region.
Eight years after the Gulf war, there are still many
unresolved issues that affect the security and progress of
the region. The Maldives calls upon all parties concerned
to fully comply with the resolutions of the United Nations
on the subject. We regret the suspension of talks between
Kuwait and Iraq on outstanding bilateral issues, including
that of missing persons, and believe that the resolution of
these issues should be pursued within the existing
framework of relevant United Nations resolutions. The
Maldives reaffirms its unwavering support for the
independence, sovereignty and territorial integrity of
Kuwait. We reiterate our belief that the United Nations has
an obligation to uphold the security and territorial integrity
of all Member States, including smaller States.
The post-cold-war years have seen the bitter betrayal
of the promise of greater freedom and development. Rather
than seeing a celebration of human rights and the legitimate
rights of communities to their own identity and cultural
values, arrogant ethnocentrism and intolerance appear to be
rampant. Indeed, the violent disintegration of States and
civil wars have led to the most gruesome crimes against
humanity. Genuine aspirations have often been met with
brutal force, as in Bosnia and Kosovo. Protracted disputes,
such as in Kashmir, are continuing to exact a high price in
human lives and constantly endanger security at both the
regional and international levels.
Strategies of nuclear deterrence which presumably rely
on the credible threat of mass destruction cannot be
justified on moral grounds. We welcome the steps that are
being taken to increase nuclear safety. We continue to be
alarmed by the increased risk of nuclear war that
accompanies proliferation. The Maldives is a staunch
supporter of non-proliferation. We firmly believe that the
world will be a safer place without nuclear weapons. We
hope that the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) review process will find ways to achieve
progress in all aspects of the non-proliferation regime.
The continuation of many conflicts and the flaring
up of others call into question the efficacy of this
Organization. It is not only the passage of time that
demands the reform and restructuring of the United
Nations. The most persuasive argument is the urgent need
to increase the ability of the United Nations to realize the
objectives for which it has been set up. Whatever reform
is undertaken should be instrumental in that sense.
Reform must enhance its legitimacy. Reform must make
the United Nations more democratic and transparent, and
it must also reinforce the United Nations ability to uphold
equality among nations.
As we step into the new century, the world has
reached a major turning point. We are bidding farewell to
one millennium and are marching with determination into
a new one. It is one in which a stronger commitment to
multilateralism will be essential. Many of the hazards that
we are faced with do not recognize national borders. The
world has become closely integrated, and communities
have become highly interwoven across national frontiers,
necessitating global approaches to global problems.
Advances in science and technology give us cause for
optimism in our efforts to overcome several of the
challenges that confront us today. These are assisted by
new mindsets of cooperation and emotional intelligence.
We need to nurture the positive strands and prune the
negative. Yet the new century will not usher in a new age
unless hope and progress become universal.
The new millennium will not set an enlightened
course for world politics until right can triumph over
might and double standards give way to justice for all.
That is the millennium challenge.













